Order entered February 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01521-CR

                            BLAKE DANIEL STONE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-0338

                                          ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within TEN DAYS from the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE